Citation Nr: 1757078	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  16-52 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an increased initial disability rating for posttraumatic stress disorder (PTSD), prior to March 21, 2012.

2. Entitlement to a total disability rating based on individual unemployability (TDIU), prior to March 21, 2012. 


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel


INTRODUCTION

The appellant is a Veteran with honorable service in the United States Navy from May 1948 to February 1950, and the Army from November 1952 to August 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2000 and May 2014 rating decisions by the Department of Veterans Affairs (VA), which denied service connection for PTSD and entitlement to TDIU, respectively. 

In March 2010, the Board remanded for additional development consistent with a September 2009 decision by the United States Court of Appeals for Veterans Claims (Court).  The record reflects substantial compliance with the March 2010 remand directives.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (citing Stegall v. West, 11 Vet. App. 268, 271 (1998) (conferring upon an appellant the right to substantial compliance with the Board's order)).  Unfortunately, this case must be remanded again for due process reasons. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

On December 6, 1999, Appellant filed an original service connection claim for PTSD.  It was denied by the Regional Office (RO) in Huntington, West Virginia, on February 21, 2000.  On April 19, 2001, the Huntington RO issued a new rating decision granting service connection for PTSD based on a difference of opinion with the prior rating decision.  See 38 C.F.R. §§ 3.105 (2017) (dealing with revision of decisions); § 3.105(a) (dealing with revision based on clear and unmistakable error); § 3.105(b) (dealing with revisions due to difference of opinion); see also April 19, 2001 Rating Decision (mistakenly citing  Section 3.105(a) as the legal basis for the revision based on difference of opinion: "Rating decision dated 2/21/00, is hereby revised based on difference of opinion [].") (internal citation omitted).  The RO assigned a 30 percent rating and made clear that, because the claim had been on appeal since the original denial, the effective date of the rating was December 6, 1999.  Five months later, on September 26, 2001, the Veteran submitted a VA 21-4138 Statement in Support of Claim in which he requested an increased rating.  See id. ("I am [p]resently rated at 30% SC [f]or PTSD. I want to [f]ile [f]or [a]n [i]ncrease.").  Because his original claim was still on appeal (i.e., the April 2001 rating decision had not become final), his request constituted a disagreement with the initial disability rating, not a separate increased rating claim.  

Unfortunately, the AOJ and the Board have routinely misinterpreted the September 2001 request as a separate increased rating claim.  As a result, the AOJ and the Board have failed to consider whether a higher initial rating was warranted for the period from December 6, 1999, to September 25, 2001.  During that time, the Veteran was assigned a 30 percent rating for PTSD. Thus, a remand is necessary to determine if a higher initial disability rating is warranted for that period.  

Additionally, the Board notes a discrepancy in the rating codesheets.  The April 2013 and May 2014 rating codesheets show January 1, 2000, as the effective date for the 30 percent rating for PTSD, instead of December 6, 1999.  That discrepancy should be cured.  Finally, because the TDIU claim is inextricably intertwined with the initial disability rating claim, that too must be remanded. 

Accordingly, the case is REMANDED for the following action:

1.  The record should be corrected to reflect an effective date of December 6, 1999, for the grant of service connection for PTSD.  Compare Rating Decision, April 19, 2001 (assigning 30 percent rating for PTSD, effective December 6, 1999), with, Rating Decision Codesheet, May 29, 2014 (showing January 1, 2000, as the effective date for the initial 30 percent rating).  

2. The AOJ should review the relevant evidence of record and determine whether a higher initial disability rating for PTSD is warranted at any time since December 6, 1999.  

In addition, the AOJ should determine whether TDIU is warranted during that same period or at any period prior to March 21, 2012.  

The AOJ should issue a supplemental statement of the case concerning those issues and allow the applicable time for a response.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

